

116 HR 4234 IH: To amend the Commodity Exchange Act with respect to the regulation of virtual currencies.
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4234IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act with respect to the regulation of virtual currencies.
	
		1.Virtual currency
 (a)DefinitionSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is amended by adding at the end the following:
				
 (52)Virtual currencyThe term virtual currency means a digital representation of value that does not have legal tender status and that functions as a medium of exchange, a unit of account, or a store of value..
 (b)Requirements applicable to boards of tradeSection 5(d)(4) of such Act (7 U.S.C. 7(d)(4)) is amended— (1)by striking all that precedes board of trade and inserting the following:
					
						(4)Prevention of market disruption
 (A)In generalThe; (2)by redesignating each of subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving each of such provisions 2 ems to the right; and
 (3)by adding after and below the end the following:  (B)Virtual currencyNotwithstanding paragraph (1)(B), with regard to a contract on the contract market that references a virtual currency available on a spot market platform, in order to fully comply with this paragraph, the board of trade must have—
 (i)unconstrained access to all trade and trader data regarding the virtual currency on the spot market platform; and
 (ii)the capability to provide the data to the Commission on request.. (c)Requirements applicable To swap execution facilitiesSection 5h(f)(4) of such Act (7 U.S.C. 7b–3(f)(4)) is amended—
 (1)by striking all that precedes swap execution facility shall and inserting the following:  (4)Monitoring of trading and trade processing (A)In generalThe;
 (2)by redesignating each of clauses (i) and (ii) of subparagraph (A) as subclauses (I) and (II), respectively, and moving each of such provisions 2 ems to the right;
 (3)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving each of such provisions 2 ems to the right; and
 (4)by adding after and below the end the following:  (B)Virtual currencyNotwithstanding paragraph (1)(B), with regard to a swap on the swap execution facility that references a virtual currency available on a spot market platform, in order to fully comply with this paragraph, the board of trade must have—
 (i)unconstrained access to all trade and trader data regarding the virtual currency on the spot market platform; and
 (ii)the capability to provide the data to the Commission on request.. 